Smith, C. J.,
delivered the opinion of the court.
The appellee sued the appellant for damages alleged to have been sustained by him because of being forced to disembark from one of the appellant’s trains, on which he was a passenger, before reaching his destination. The appellee is an invalid living at Bay St. Louis, and, on the occasion in question, a friend of his called a physician at Long Beach and made an engagement with the physician for the appellee to meet him at his office, the appellee to go to Long Beach on the first train therefor. ‘When the appellee arrived at the appellant’s station at Bay St. Louis one of the appellant’s trains was pulling into the station. He asked the ticket agent if that train would stop at Long Beach and wms told that it would. Thereupon appellee purchased a ticket therefor, boarded the train, and after the train had started was told by the conductor that it was not scheduled to stop at Long Beach and that the appellee would have to disembark at Pass Christian, and from there go to Long Beach on a train which would pass about one hour later. The appellee disembarked at Pass Christian and, instead of .waiting for the next train, went from there to Long; Beach by automobile, met the physician, and instead of waiting for a train, returned to Pass Christidn by automobile and went from there to Bay St. Louis on one of the appellant’s trains.
*788The appellant’s trains were run on regular schedules and the one on which the appellee attempted to go to Long Beach was not scheduled to and did not stop at Long; Beach. The appellant’s agent denied having told the appellee that the train would stop at Long’ Beach and the physician testified that he did not expect the appellee on that train, but on the first train scheduled to stop at Long Beach.
Had the appellee waited at the appellant’s station in Bay St. Louis for a train scheduled to stop at Long Beach he would have spent the same time in its station at Bay St. Louis which he would have spent in its station in Pass Christian had he waited there for the next train to Long Beach. The damages sought to be recovered arise in part, if not in whole, because of a “shaking up” which the appellee claims to have undergone while making the trip' by automobile from Pass Christian to Long Beach.
If the appellee purchased his ticket to Long Beach because of a statement to him by the appellant’s agent that the train in question would stop at that place, the appellant thereby became obligated to permit him to travel thereon thereto, although it was not regularly scheduled to stop there. 10 Corpus Juris, 690 ; Wells v. A. G. 8. Railroad, 67 Miss, at page 31, 6 So. 737. The damages to which the appellee is entitled are only such as are proximately the result of his being forced to disembark at Pass Christian and wait thereat for the next train therefrom to. Long Beach, and the jury should not have been permitted to include therein any damages sustained by the appellee because of his trip to Long Beach by automobile.

Reversed and remanded.